Citation Nr: 0504533	
Decision Date: 02/17/05    Archive Date: 02/24/05

DOCKET NO.  04-10 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE

Entitlement to a higher (compensable) initial rating for 
bilateral hearing loss.



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Estela I. Velez Pollack, Associate Counsel



INTRODUCTION

The veteran had active service from August 1959 to November 
1962.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of April 2003 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  The RO granted service connection for 
bilateral hearing loss with a noncompensable evaluation 
effective June 26, 2002.


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
the claim, the evidence necessary to substantiate the claim, 
and what evidence was to be provided by the veteran and what 
evidence the VA would attempt to obtain on his behalf.

2.  On a private audiology examination, conducted in June 
2003, which exhibited the most severe hearing loss of record 
during the appeal period, the average puretone loss was 43.75 
decibels bilaterally.  Speech audiometry revealed speech 
recognition ability of 72 percent in the right ear and of 64 
percent in the left ear.  The veteran exhibited Level IV 
hearing loss on the right ear and Level V hearing loss on the 
left ear.

3.  The veteran's bilateral hearing loss is service 
connected.


CONCLUSION OF LAW

The criteria for a 10 percent initial disability rating for 
bilateral hearing loss have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.85 Diagnostic Code 6100 
(2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The new law eliminates the concept of a 
well-grounded claim, and redefines the obligations of the VA 
with respect to the duty to assist claimants in the 
development of their claims.  First, the VA has a duty to 
notify the claimant and his representative, if represented, 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002).  
Second, the VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002).  

The VA has promulgated revised regulations to implement these 
changes in the law.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)(2004).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The veteran was provided adequate notice as to 
the evidence needed to substantiate his claim.  The Board 
concludes that the discussions in the rating decision, the 
statement of the case (SOC) and letters sent to the veteran 
informed him of the information and evidence needed to 
substantiate the claims and complied with the VA's 
notification requirements.  In addition, the SOC included a 
summary of the evidence which had been obtained and 
considered.  It also included the requirements which must be 
met to establish the claim.  The communications, such as 
letters dated in September 2002 and May 2004, provided the 
veteran with an explanation of the type of evidence necessary 
to substantiate his claim, as well as an explanation of what 
evidence was to be provided by him and what evidence the VA 
would attempt to obtain on his behalf.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The letters 
adequately advised him to submit any relevant evidence he may 
have.  The VA has no outstanding duty to inform the appellant 
that any additional information or evidence is needed.

The veteran contends that a compensable initial disability 
rating is warranted for his bilateral hearing loss.  
Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.  Disability evaluations for hearing impairment 
are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Examinations are 
conducted using the controlled speech discrimination tests 
together with the results of the puretone audiometry test.  
See 38 C.F.R. § 4.85 (2004).  The results are then analyzed 
using tables contained in 38 C.F.R. § 4.85, Diagnostic Code 
6100. 

The Board notes that there are several, varied, audiological 
evaluations of record. Accordingly, the Board will evaluate 
whether the veteran meets the criteria for a compensable 
evaluation using the most severe level of hearing disability 
of record for the appeal period, the June 2002 private 
audiological examination.  The Board notes that a private 
audiological evaluation dated in February 2002 is of record.  
However, that evaluation did not record the average pure tone 
thresholds.  Therefore, we consider that evaluation to be 
incomplete and will not use consider it in the rating 
determination.  

On the private audiological evaluation of June 2002, average 
puretone loss was 43.75 decibels bilaterally.  Speech 
audiometry revealed speech recognition ability of 72 percent 
in the right ear and of 64 percent in the left ear.

Under Table VI contained in Diagnostic Code 6100, the average 
pure tone thresholds and speech recognition scores 
demonstrated during the private examination corresponds to 
category IV for the right ear, and category V for the left 
ear.  The intersection point for these categories under Table 
VII shows that the hearing loss exceeds the level 
contemplated for the currently assigned noncompensable 
rating, resulting in a 10 percent compensable disability.  
Accordingly, the evidence supports the assignment of a 10 
percent initial rating for bilateral hearing loss.


ORDER

Entitlement to an increased rating of 10 percent for 
bilateral hearing loss is granted, subject to the laws and 
regulations governing the award of monetary benefits.



	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


